DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
15.	(Currently Amended) The non-transitory computer-readable storage medium of claim 11, wherein determining the location of the active region further causes the processor to perform additional operations comprising: inputting the information sets for a subset of the plurality of pixels into a region recognition model, the region model: identifying latent information of one or more of the subset of pixels as representing the active region; selecting the one or more pixels as the first group of pixels. 

Allowable Subject Matter
Claims 1allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claims 1 and 11, Rush teaches “The processor is configured to execute the one or more modules to cause determine whether at least one repetition has occurred based upon the tracked point (Abstract).”  Rush also teaches “the object detection module 123 is further configured to determine the pixel representing the weight rack 202 during initialization of the system 100. For example, during initialization of the system 100 (e.g., before any objects or exercises are performed within the active region), the module 123 is configured to cause identification of the weight rack 202 within the FOV. Thus, the processor 106 is configured to identify pixels (based upon x, y, and z components of the pixels) as representing the weight rack 202 or not representing the weight rack 202 (col. 9 lines 39-48).”  However, none of the references taken alone or in combination provide the motivation to teach or suggest the claimed determining, based on the information sets for the first group of pixels, a location and a label of the active region within the volume, wherein the label of the active region is associated with exercise movements typically performed in the active region; determining, based on the information sets for the first group of pixels and the second group of pixels, that the person enters the active region when a threshold number of the musculoskeletal points for the person are within the active region at the location; determining, using the information sets for the first and the second group of pixels and based on the determined label of active region, an exercise movement of the plurality of exercise movements of the person in the active region; and storing a data structure indicating the exercise movement in a datastore. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983.  The examiner can normally be reached on Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649